Exhibit 32 MIMVI, Inc. CERTIFICATION PURSUANT TO SECTION-OXLEY ACT OF 2002 (SUBSECTIONS (a) AND (b) OF SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE) Pursuant to section906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section1350, chapter 63 of Title 18, United States Code), the undersigned officer of Mimvi, Inc. (the “Company”), does hereby certify with respect to the Quarterly Report of the Company on Form 10-Q for the period ended June 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), to the best of the undersigned’s knowledge that: (1) The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. August 13, 2010 /s/ Kasian Franks Kasian Franks Chief Executive Officer August 13, 2010 /s/ Eric Stoppenhagen Eric Stoppenhagen Chief Financial Officer August
